UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4428


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TROY WEST-BEY,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:97-cr-00175-WDQ-3)


Submitted:    September 30, 2009            Decided:   November 6, 2009


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Staff
Attorney,   Baltimore,  Maryland,   for   Appellant.     Rod  J.
Rosenstein, United States Attorney, Robert R. Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Troy      West-Bey     appeals       the    eight-month         sentence        he

received     after     the    district        court    revoked       his       supervised

release.     He argues that the sentence was plainly unreasonable

because the district court failed to explain how the sentence

satisfied the sentencing goals set out in 18 U.S.C. § 3553(a)

(2006), did not identify a proper basis for the sentence, and

prevented him from receiving the medical care he needed.                                   We

affirm.

           West-Bey        pled   guilty        in     1997    to     conspiracy           to

distribute      cocaine,      served     his    federal       sentence         and    began

serving    his    supervised      release       term     in    April       2007.           In

October 2007,     he    was    ordered     to    participate         in    a    drug      and

alcohol treatment program.             In March 2008, the district court

considered new Maryland state charges for assault and disorderly

conduct that West-Bey had incurred, but took no action because

the state indefinitely stayed his case.

           In    July   2008,     West-Bey       was    ordered      to    complete        an

inpatient drug treatment program.               In January 2009, the district

court   considered      his    relapse    into       cocaine   use,       but    took      no

action as he was about to begin an intensive drug treatment

program.        West-Bey      subsequently       violated      the    terms          of   his

supervised release when he failed to attend his intensive drug

treatment sessions on February 23, March 2, and March 4, 2009,

                                          2
and    also    failed         to     submit        to    a     random         urinalysis         test    on

March 2,      2009.          Consequently,              the     probation         officer        filed    a

petition      for      revocation.             West-Bey            failed      to    appear       at    the

scheduled hearing, and a warrant for his arrest was issued.

              At       the    revocation           hearing         in     April      2009,       West-Bey

admitted the four violations.                           The Chapter 7 policy statements

established a sentencing range of 8-14 months.                                      U.S. Sentencing

Guidelines          Manual,          § 7B1.4(a)               (2008).               The     government

recommended        a    sentence         of    eight         months       imprisonment           with    no

further supervision, asserting that West-Bey was uncooperative

and    unsupervisable.               West-Bey           asked      for    a    one-month         term    of

imprisonment,           to    be     followed           by     a    new     term     of     supervised

release.       He maintained that his difficulties were caused by

mental    illness,           and    that      he    benefitted            from      supervision         and

wished to continue it.                     In addition, defense counsel informed

the    district        court        that      West-Bey         had      recently          been   granted

social security disability and medical benefits which he might

lose if he received a sentence of more than one month, and would

then    be    forced         to    reapply.             However,          counsel         presented      no

concrete      evidence            that     West-Bey          would       necessarily         lose       his

benefits,      and      the        district        court       expressed         some      uncertainty

about it.

              The       court       indicated           that       it    was    inclined         to    give

West-Bey an eight-month sentence, which it hoped would “get his

                                                    3
attention.”          The court discussed West-Bey’s mental problems and

need      for        supervision      and        assistance          during          West-Bey’s

allocution, and then imposed an eight-month term of imprisonment

and a new two-year term of supervised release.

                In    United    States      v.       Crudup,       461    F.3d        433,     437

(4th Cir. 2006), we held that “revocation sentences should be

reviewed to determine whether they are ‘plainly unreasonable’

with regard to those § 3553(a) factors applicable to supervised

release revocation sentences.”                   Review of a revocation sentence

involves both procedural and substantive considerations.                                   Id. at

438.       A     sentence      is   procedurally           reasonable         if     the     court

considered the Chapter 7 policy statements and the pertinent

factors     in       § 3553(a).       Id.       at    440.         It    is    substantively

reasonable if the court stated a proper basis for its decision

to impose the sentence.             Id.

                Here,    the   district         court      considered         the    Chapter    7

policy statements, that is, the sentencing range.                               Although the

court did not refer to § 3553(a), it is apparent from the record

that the district court considered the nature and circumstances

of   West-Bey’s         violations,       the    need      to    deter   him        from   future

criminal       conduct     (particularly            drug   and    alcohol       offenses       and

related misconduct), and his need for supervision.                              A sentencing

court is presumed to have considered the factors set out in

§ 3553(a) unless the record indicates otherwise, and it need not

                                                4
specifically     address    each       factor.      United       States    v.    Legree,

205 F.3d    724,   728-29       (4th    Cir.     2000)    (addressing          denial    of

motion   to    reduce     sentence);       see     United      States     v.    Johnson,

445 F.3d 339, 345 (4th Cir. 2006) (stating a district court need

not “robotically tick through § 3553(a)’s every subsection” or

“explicitly     discuss     every       § 3553(a)       factor    on     the    record”)

(internal     quotations     and       citation    omitted).           Moreover,        the

Supreme Court has held that “[w]here a [sentencing] matter is .

. . conceptually simple” and the record makes clear that the

sentencing judge considered the evidence and arguments, “we do

not   believe      the    law     requires        the     judge     to    write      more

extensively.”      Rita v. United States, 551 U.S. 338, ___, 127 S.

Ct. 2456, 2469 (2007).

              West-Bey    also      contends       that     the     district       court

committed substantive error by failing to state a proper basis

for   the     sentence.      He     argues       that    the     court    provided       no

explanation     for   the   sentence       and    that    no     applicable      factors

supported it.      The court’s only explanation for the eight-month

sentence was its initial comment that it was prepared to accept

the government’s recommendation and its later statement that it

hoped the sentence would get West-Bey’s attention.                        West-Bey is

correct that the court gave only the briefest explanation for

its decision to impose an eight-month sentence instead of the



                                           5
one-month sentence he requested.                      This lack of specificity may

constitute substantive error.

               Even if West-Bey has identified a substantive error,

the sentence was not “plainly unreasonable.”                              West-Bey claims

that    the    sentence          was   plainly       unreasonable         because    it    was

greater than necessary to satisfy the goals of sentencing under

§ 3553(a)      and    kept       him   from     receiving     in    the    most     effective

manner the medical care and other corrective treatment that he

needed.        He    also    maintains        that    an    eight-month      sentence      was

disproportionate punishment for minor violations that occurred

within    a    ten-day       period.          However,      his    violations       followed

months of less-than-compliant behavior.                          Moreover, the sentence

was at the bottom of the Chapter 7 sentencing range, and far

below the statutory maximum that the court had broad discretion

to impose.      Crudup, 461 F.3d at 439.

               We    therefore         affirm       the    sentence       imposed    by    the

district      court.        We    dispense       with     oral    argument    because      the

facts    and    legal       contentions       are     adequately      presented       in   the

materials      before       the    court      and     argument     would     not     aid   the

decisional process.

                                                                                     AFFIRMED




                                                6